Per Curiam
John Nicholson?s'application couldhave shown no more than that' Robert Morris was a trustee- of the legal title for him;' and an intruder could not set up, as an outstanding title, that of the beneficial owner, to an action b.y one standing in the place of his trustee. It was, therefore, properly rejected. The only question at all doubtful is, whether the legal title passed to the plaintiff by the conveyance of Henr.y and Maria Nixon; for it is certain it passed by the will of Mr. Morris, under the devise -to Mrs. Morris, of all his property, réal and personal, which he then possessed, might acquire, or .should belong to him at his death; and that, it passed by her' will to Maria Nixon, for her separate use. That a chancellor would hold the husband to account for the pro-fits as a trustee, 'is undoubted. But in whom was the -legal title ? It certainly passed to Mrs. Morris’s daughter and devisee, Maria, or by implication to her husband, in order to prevent the' trust from failing, if, for that purpose, a separate depository of the legal title .were indispensáble. But whether it passed to the one.or the other, it passed to the plaintiff by their joint, deed, which was competent to pass the wife’s legal estate by the.'statute.,'and the husband’s legal estate by the common lawr. ’ Now, though Mrs. Nixon was incompetent to part with her beneficial estate, according to'the principles pf Lancaster v. Dolan, she was competent to join in an act necessary *231to change the trustee; and assuming that the beneficial, interest is still in her, the legal estate is .in the plaintiff, which, according to Cox v. Blandon, is"-all that is-necessary to 'enable him'to recover against an intruder. .’ . -, Judgment affirmed.